Citation Nr: 1503159	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an above-the-knee amputation of the left leg. 

2.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served in the active military service from August 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought. 

In September 2010, the Veteran was afforded his requested Travel Board hearing before the undersigned Veteran Law Judge.  A transcript of the hearing has been associated with the claims file.  In March 2012, the Board remanded this matter for additional development.

The issue of entitlement to service connection for a bilateral shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's above-the-knee amputation of the left leg did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for above-the-knee amputation of the left leg have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided in a November 2007 letter issued prior to the initial adjudication of the claim decided herein.

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Records associated with the Veteran's claims file include service treatment records, post-service treatment records, lay statements, VA examination reports, and a VHA opinion.  Significantly, the Veteran has not alerted VA to any records that are missing with respect to this issue.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one-way street).  Nor has the claims file otherwise suggested that such available records remain outstanding.  Accordingly, the Board finds that further records procurement would unnecessarily burden VA resources without benefit to the Veteran and, thus, should not be undertaken.  See Sondel v. West, 13 Vet. App. 213, 221 (1999).

As a final matter regarding the duty to assist, the Board observes that the Veteran has had the opportunity to testify in support of his claim during a September 2010 Travel Board hearing.  38 C.F.R. § 20.700(a) (2014).  The transcript of that hearing reflects that the undersigned set forth the issue at the start of the hearing.  Notably, the Veteran has not asserted that the undersigned failed to fully explain the issues presented, or neglected to suggest the submission of evidence that may have otherwise been overlooked.  Moreover, there is no other indication that the undersigned failed to satisfy the dictates of 38 C.F.R. § 3.103(c)(2) with respect to that hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Nor is there any indication that the Veteran has been denied due process during any other stage of his appeal.

Lastly, there has been substantial compliance with the Board's remand directives, as the AOJ sent the Veteran a letter in March 2012 informing him that he may submit additional evidence, obtained treatment records, provided an examination in March 2012, and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Additionally, the Board supplemented the March 2012 VA opinion with a VHA opinion.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may now proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Veteran, in written statements and testimony offered during the course of the appeal, has maintained that he is entitled to compensation under 38 U.S.C.A. § 1151 for an above-the-knee amputation of the left leg.  Specifically, he asserts that his above-the-knee amputation was the result of a November 2006 nail trimming performed by a VA podiatrist.  As such, he claims entitlement to VA disability benefits under 38 U.S.C.A. § 1151 . 

Essentially, 38 U.S.C.A. § 1151 is VA's medical malpractice statute, which compensates claimants who suffer "qualifying additional disability" as a result of surgical, or other medical, treatment administered by VA.  Such benefits are to be awarded in the same manner as if the "additional disability . . . were service-connected."  See 38 U.S.C.A. § 1151(a); see also Roberson v. Shinseki, 607 F.3d 809, 813 (Fed. Cir. 2010). 

The current provisions of 38 U.S.C.A. § 1151 make clear that compensation may only be awarded for a "qualifying additional disability" that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, or by an event not reasonably foreseeable. 

The specific requirements of 38 U.S.C.A. § 1151 and its implementing regulations were addressed in a recent precedential decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  Specifically, the Federal Circuit incorporated those provisions into a three-part test, whereby 1) a claimant must incur an additional disability that was not the result of his or her own willful misconduct; 2) the disability must have been caused by hospital care, medical or surgical treatment, or examination furnished by VA or in a VA facility; and 3) the proximate cause of the additional disability must be carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  Id. at 1377.

With respect to the first part of the Viegas test, VA determines whether a qualifying additional disability exists by comparing a claimant's condition immediately prior to undergoing medical or surgical treatment to his condition after such care has ceased.  38 C.F.R. § 3.361(b).  The claimant then bears the burden of meeting the remaining parts of that test.

To prevail under the second Viegas element, the claimant must demonstrate a "causal connection" between his qualifying additional disability and the medical care that he received through VA.  Merely showing that an additional disability arose in the wake of VA medical care is insufficient to establish such a connection.  38 C.F.R. § 3.361(c).  Nevertheless, the Federal Circuit has emphasized that the claimant's injury does not have to be "directly" caused by the actual "provision" of medical care by VA personnel but, rather; may also be caused when an injury occurs in a VA facility because of VA negligence.  See Viegas, 705 F.3d at 1378. 

To prevail under the third and final Viegas element, the claimant must demonstrate that his qualifying additional disability was proximately caused by VA's failure to exercise the degree of care expected of a reasonable health care provider, or to furnish the hospital care, medical treatment, or surgery, without his informed consent; or by an event not reasonably foreseeable.

According to the applicable regulations, "informed consent" means consent that is freely given after a careful explanation by a medical practitioner of a proposed diagnostic or therapeutic procedure or course of treatment.  See 38 C.F.R. §§ 3.361, 17.32.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  Id.; see McNair v. Shinseki, 25 Vet. App. 98, 107 (2011) (holding that "the failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk"). 

To determine whether a claimant has given his informed consent, the Board will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from these requirements, which are immaterial under the circumstances of a particular case, will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1). 

To determine whether the proximate cause of a claimant's qualifying additional disability was an event not reasonably foreseeable, the Board will consider whether the event in question posed a risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.; 38 CFR § 3.361(d)(2).

Having thus set forth the applicable legal criteria, the Board now turns to the pertinent facts of record.  As discussed above, through his lay testimony, the Veteran has maintained that as a result of improper care by VA in trimming his nails in November 2006 and treating a subsequent infection, he required an above-the-knee amputation in July 2007.

Initially, the Board notes that the threshold element for 38 U.S.C.A. § 1151 compensation, the presence of a qualifying additional disability, has been met in this case.  See Viegas, 705 F.3d at 1377.  Indeed, the Veteran underwent an above-the-knee amputation of the left leg in July 2007, and a March 2012 VA examiner opined that the amputation constituted "additional disability" after the November 1, 2006 VA treatment.  Accordingly, the Veteran's claim turns on whether a causal connection exists between the amputation and the VA medical care in question, and on whether any such additional disability was proximately caused by that medical care, or by an event not reasonably foreseeable.  See Viegas, 705 F.3d at 1377. 

To address these remaining Viegas elements, the Board turns to various medical opinions of record.  For reasons explained below, the Board finds that the most probative and persuasive opinion evidence of record is against the Veteran's claim, and thus, entitlement to compensation under 38 U.S.C.A. § 1151 for an above-the-knee amputation of the left leg is denied.

Initially, a VA medical opinion was obtained from a Physician's Assistant (PA) in June 2008.  The PA opined that the November 2006 "procedure carries the inherent risk of cutting the nail bed or soft tissue.  This does not imply negligence, carelessness, lack of proper skill, error in judgment or similar finding of fault on the part of the VA or by an event not reasonably foreseeable."  

Similarly, following an examination of the Veteran and a thorough review of the claims file and medical records, a March 2012 VA examiner found no evidence to suggest carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment.   The examiner detailed the Veteran's history, noting his severe peripheral arterial vascular disease (PAD) requiring multiple surgical revascularization procedures to both of his legs, both prior to and after the November 1, 2006 VA treatment at issue.  The examiner noted that prior to the November 2006, the Veteran's left lower extremity PAD symptoms were progressing, and highlighted a December 2005 note in which a vascular surgeon recounts discussing with the Veteran complications related to his PAD and surgery, including eventual loss of limb.  Specifically, it was noted that the Veteran did "not appear to be comprehending the natural course and still has expectations for improvement and treatment which are unrealistic considering the circumstances."  The examiner then went on to detail the account of the November 2006 podiatry treatment, as well as the course of treatment following the incurrence of the superficial wound and leading up to amputation, including treatment for limb ischemia. 

Regarding causation, the March 2012 VA examiner noted that during foot care treatment at issue, in attempting to prevent a thickened and loosened great toe nail from causing further damage to that or the adjacent toe, a superficial wound occurred.  The examiner noted that the superficial wound was a risk inherent anytime nails are trimmed or foot care is undertaken; it does not mean that due care is not taken during the procedure or that carelessness, negligence, or lack of proper skill is involved.  Further, the examiner noted that the podiatrist was aware of the Veteran's PAD and, following the wound, took appropriate steps to clean, treat with topical antibiotic, and dress the wound.  The examiner cited to relevant medical literature in discussing that, in order for a wound to heal, there has to be adequate blood flow and oxygenation, but that in the Veteran's case, due to his progressively worsening blood flow, he did not have the ability to heal that wound.  The examiner also noted that the Veteran subsequently developed unrelated wounds on the same foot, ultimately leading to the development of dry gangrene and requiring amputation.  Notably, the examiner opined that the Veteran's amputation may have been more extensive due to the Veteran not following recommendations from prior surgeons.  Ultimately, she concluded that the Veteran's amputation was the unfortunate result of the severity of his disease process.

In August 2014, a VHA examiner also recounted the Veteran's relevant medical history and opined that it is unlikely, or less than a 50 percent probability, that the treatment rendered by VA podiatry on November 1, 2006, or the subsequent care within VA (by podiatry, Primary Care, and Vascular Surgery) caused additional disability that resulted in left above-the-knee amputation.  Following a review of the claims file, VA treatment records, and prior opinions, including consideration of an April 2006 treatment note as requested by the Board, the VHA examiner concluded that "the [Veteran] was at substantial risk of major amputation regardless of his care at VA podiatry."  She continued that, without any options for revascularization and critical limb ischemia, "any wound would have resulted in eventual major amputation, regardless of intervening care."  Consistent with prior opinions, the VHA examiner also opined that any procedure of nail trimming carries an inherent risk of injury to the adjacent soft tissue or nail bed, and that the Veteran's post-treatment infection was treated appropriately, as he was provided instructions for wound care and antibiotics once the wound became infected.  She further stated that once he developed a wound as a complication of nail trimming, "no therapy could have prevented major amputation."  The VHA examiner concluded that it is "unlikely (<50% probability) that the treatment rendered by Podiatry at the VA on 11/1/2006 or the subsequent care within the VA (by Primary Care and Vascular Surgery) further increased his risk of above knee amputation."

The Board finds the August 2014 VHA opinion to be the most probative and persuasive evidence of record.  That opinion was based on a review of the Veteran's claims file and medical records, considered positive evidence of record, and cited to pertinent clinical findings of record.  See Viegas, 705 F.3d at 1377; see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (an adequate medical report need not "explicitly lay out the examiner's journey from the facts to a conclusion," so long as the rationale is clear from a reading of the report as a whole).  Moreover, given the VHA examiner's status as a vascular surgeon, the Board finds that the VHA examiner's opinion is both competent and credible and, as such, is entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990) (noting that, in rendering a decision on appeal, the Board must analyze whether the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The August 2014 VHA examiner was conclusive in addressing whether the Veteran's above-the-knee amputation had been caused by medical treatment furnished by VA, and if so, whether the proximate cause of such a disability was fault on the part of that agency.  Indeed, with respect to these crucial inquiries, the VA examiner provided an unequivocally negative medical opinion.  Moreover, she supported that opinion with a comprehensive summary of the Veteran's pertinent medical history and reference to medical literature.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri, 4 Vet. App. at 470-71; Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting generally that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).

The probative value of the VA examiner's opinion is further bolstered by the lack of any contradictory medical evidence, and the Board has no independent basis to question the VHA examiner's findings absent competent and credible medical evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).
Indeed, the Veteran has not submitted any documentation refuting the August 2014 VHA opinion, nor has he provided information that would enable VA to obtain such evidence on his behalf.  See Wood, 1 Vet. App. at 193.  Moreover, there is nothing else of record that weighs against the VA opinion.  

Accordingly, the Board finds that the September 2014 VHA opinion effectively signals an understanding of the salient facts of the case, thereby providing a sufficient evidentiary foundation upon which the Board may base its decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  That opinion shows that the Veteran's above-the-knee amputation of the left leg was not caused by any fault on the part of VA.  Thus, absent any similarly probative evidence to the contrary, the Board finds that the fault requirement has not been met.

The Board acknowledges that the VHA examiner has not expressly addressed the presence or absence of "informed consent."  Nevertheless, a review of the VA treatment notes shows that prior to November 2006, the Veteran underwent routine VA foot care (including care for hypertrophic nails and nail trimming), during which times he was also known to suffer from severe PAD, and during which times he was time given education regarding foot care and nail care instructions, including in July 2004, November 2004, May 2005, November 2005, May 2006, and June 2006.  Indeed, in April 2006, months prior to the VA care at issue, the Veteran was seen for a left toe ulcer and possible cellulitis and at that time, there was hope that, with treatment, "his foot may survive." The Board finds it likely that given the severity of the Veteran's PAD, and the need to have his nails regularly trimmed, that the Veteran had actual knowledge of the risks involved with nail trimming and sustaining a wound.  Significantly, the Veteran has not alleged, and the record has not otherwise shown, that any of his treating providers at the VAMC breached the duty of informed consent under 38 C.F.R. § 17.32 by failing to carefully explain any course of treatment.  Similarly, there is no indication that the Veteran suffered an additional disability due to an event not reasonably foreseeable.  To the contrary, the Veteran was repeatedly educated on proper foot care and nail instructions, was generally informed of the likelihood of losing a limb due to the severity of his PAD, and the September 2014 VHA examiner, March 2012 VA examiner, and June 2008 VA examiner, all found that the risk of injury to the adjacent soft tissue or nail bed was inherent to nail trimming.

The Board is cognizant of the September 2014 VHA examiner's statement that it is beyond the scope of her practice to determine if clipping, rather than sanding or filing, nails, is associated with an increased risk of injury to the adjacent soft tissue or nail bed.  Nevertheless, she is a vascular surgeon and the Board can find no other expert, if not a vascular surgeon, to offer an opinion on the matter.  Thus, the Board finds the VHA examiner qualified to render an opinion, which she goes on to do, in spite of her stated qualification, unequivocally stating that "any procedure of nail trimming carries the inherent risk of a wound to the nail bed or surrounding soft tissue" and "any wound would have resulted in eventual major amputation, regardless of intervening care."  She noted that "the Veteran was at substantial risk of major amputation regardless of his care at VA podiatry," and ultimately concluded that it is "unlikely" that the VA treatment on November 1, 2006, or thereafter "further increased [the Veteran's] risk of above knee amputation."

The Board also recognizes that the Veteran strongly believes that 38 U.S.C.A. § 1151 compensation is warranted in this case.  As a layperson, the Veteran is competent to report his own perceptions of his November 2006 podiatry treatment and VA treatment rendered thereafter due to the superficial wound sustained during the nail trimming procedure.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (finding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  However, while capable of opining on matters within the realm of personal experience, or common medical knowledge, he has not demonstrated the expertise, education, or training to resolve complex medical questions, such as whether his above-the-knee amputation was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting that a layperson is competent to report on that of which he or she has personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Indeed, the record does not reflect that the Veteran has any relevant specialized training or knowledge, and therefore, his stand-alone assertions are insufficient to establish that his above-the-knee amputation of the left leg was proximately caused by any carelessness, negligence, fault, or error on the part of VA.  That is particularly true where, as here, a qualified medical professional - in this case, the September 2014 VA examiner - has opined that there was no fault on the part of VA and that the Veteran's wound sustained during nail trimming on November 2006 was an inherent risk, or in other words, reasonably foreseeable.  As previously explained, the Board places much weight on the September 2014 VA opinion and finds that opinion far outweighs the little to no weight the Board places on the lay opinion of the Veteran.

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding that any of the Veteran's above-the-knee amputation of the left leg is the result of fault on the part of VA, or an event not reasonably foreseeable.  Therefore, while mindful of the benefit of the doubt doctrine, the Board finds that rule is not for application and that the 38 U.S.C.A. § 1151 benefits sought on appeal must accordingly be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for above-the-knee amputation of the left leg, is denied.


REMAND

Concerning the issues of entitlement to service connection for a bilateral shoulder condition, the Board notes that in March 2014, the Veteran filed a timely notice of disagreement with an October 2013 rating decision addressing that issue.  However, a statement of the case (SOC) has not yet been issued.  Accordingly, remand of those issues for issuance of an SOC is required.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  After the RO has issued the SOC, that claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case on the issue of entitlement to service connection for a bilateral shoulder disability.  The issue should only be returned to the Board if a timely substantive appeal is filed with respect to the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


